Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 21035 CitizensSelect Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 4/30 Date of reporting period: 10/31/2008 FORM N-CSR Item 1. Reports to Stockholders. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 10 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Financial Highlights 17 Notes to Financial Statements 24 Information About the Review and Approval of the Funds Management Agreement FOR MORE INFORMATION Back Cover CitizensSelect Prime Money Market Fund The Fund A LETTER FROM THE CEO Dear Shareholder: We are pleased to present this semiannual report for CitizensSelect Prime Money Market Fund, covering the six-month period from May 1, 2008, through October 31, 2008. These are difficult times for investors. A credit crunch that began in 2007 has developed into a full-blown global financial crisis, recently resulting in the failure of several major financial institutions. Making matters worse, the U.S. economic slowdown has gathered momentum, depressing investor sentiment. Money market funds have not been immune to the downturn, as banks reluctance to lend even to financially sound companies produced challenging liquidity conditions in the commercial paper market, and resulted to date in at least one U.S. money market fund family having to close and liquidate certain of its money funds portfolios. The federal government subsequently stepped in with a number of measures, including a Temporary Guarantee Program for Money Market Funds and a $700 billion rescue package intended to promote greater liquidity in the financial markets. In our view, the governments efforts to stabilize the fixed income markets are critical to a broader recovery in the credit markets, as funding for Americas leading corporations must improve before a more widespread easing of credit availability is possible. The depth and duration of the financial crisis will depend on how quickly the banking system can be stabilized. In the meantime, we encourage you to maintain a long-term perspective and a disciplined approach to investing. Indeed, we already are seeing some positive signs, including a likely peak in global inflationary pressures, a bottoming of the U.S. dollar and a large pool of worldwide financial liquidity that could be deployed gradually as the economic cycle turns. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Manager. Thank you for your continued confidence and support. 2 DISCUSSION OF FUND PERFORMANCE For the period of May 1, 2008, through October 31, 2008, as provided by James G. OConnor, Senior Portfolio Manager Fund and Market Performance Overview For the six-month period ended October 31, 2008, Class A, B, C and D shares of CitizensSelect Prime Money Market Fund produced annualized yields of 2.55%, 2.30%, 2.05% and 1.65%, respectively. Taking into account the effects of compounding, the funds Class A, Class B, Class C and Class D shares also produced annualized effective yields of 2.58%, 2.32%, 2.06% and 1.66%, respectively. 1 Over much of the reporting period, money market yields declined along with short-term interest rates, while a financial crisis produced turmoil in the commercial paper market later in the reporting period. The Funds Investment Approach The fund seeks as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity. To pursue this goal, the fund invests in a diversified portfolio of high-quality, short-term debt securities, including: securities issued or guaranteed by the U.S. government or its agencies or instrumentalities; certificates of deposit,time deposits,bankersacceptances and other short-term securities issued by domestic or foreign banks or their subsidiaries or branches; repurchase agreements, including tri-party repurchase agreements; asset-backed securities; high-grade commercial paper; and other short-term corporate obligations, including those with floating or variable rates of interest. Normally, the fund invests at least 25% of its net assets in bank obligations. Interest Rates Fell as U.S. Economy Struggled Turmoil in the sub-prime mortgage market, slumping U.S. housing markets and resurgent energy prices already had produced a weaker U.S. economy by the start of the reporting period. As a result, the The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Federal Reserve Board (the Fed) reduced short-term interest rates aggressively in the months leading up to the reporting period, which began with an overnight federal funds rate of 2.0% . Despite the Feds moves and an economic stimulus package from Congress, job losses and credit problems mounted. To address the credit crisis, in March the Fed participated in the rescue of investment bank Bear Stearns and made funds available to Wall Street firms in an unprecedented program allowing the use of mortgage-backed securities as collateral. The bad news continued to mount in August, including a jump in the unemployment rate to 6.1%, its highest level in five years, and a surge in mortgage delinquencies. However, inflationary pressures appeared to ebb when commodity prices retreated from their peaks. September ranked as one of the most challenging months in memory for the global financial markets. In a crisis that former Fed Chairman Alan Greenspan called a global tsunami, financial institutions grew reluctant to lend even to each other, and major financial institutions found themselves unable to obtain short-term funding for their oper-ations.As a result, the U.S. government effectively nationalized Fannie Mae, Freddie Mac and insurer AIG. In addition, Lehman Brothers filed for bankruptcy, Washington Mutual was seized by regulators, and Merrill Lynch and Wachovia were sold to former rivals at steeply discounted prices.The U.S.Treasury
